Citation Nr: 9908859	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for corneal 
puncture of the left eye, currently evaluated as zero percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to July 1985 
and various periods of reserve service from July 1985 through 
the present.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.


REMAND

Upon review of the record, the Board concludes that the 
veteran's claim is well-grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Since the claim is well-grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107(a).  When VA is notified of 
the existence of medical records that may have a bearing on 
the case at hand, then efforts must be made to obtain this 
evidence coincident with the duty to assist the veteran in 
fully developing his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995); Lind v. 
Principi, 3 Vet. App. 493 (1992); Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990).

At a January 7, 1999 Travel Board hearing before the 
undersigned Member of the Board in Washington, DC, the 
veteran testified that he was scheduled for a U.S. Navy 
Medical Review Board in February 1999 with regard to his left 
eye disability.  He further testified that he continues to be 
seen at the Charleston Naval Hospital in Charleston, South 
Carolina, as well as the VA Medical Center in Columbia, South 
Carolina.  The veteran stated that he was due for another 
appointment at one of these two facilities in the near 
future.  

The Board further notes that the veteran's representative has 
requested that this case be remanded for further development, 
to include a VA examination of the veteran's service-
connected left eye.  In the Board's opinion, the scheduling 
of a VA eye examination may not be necessary if other medical 
evidence which may be added to the record is sufficient to 
render an informed decision.  See 38 C.F.R. § 3.327 (1998).  
Accordingly, the Board will leave this matter to the 
discretion of the RO. 

Accordingly, this case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his left eye 
disability since February 1998, to 
include records of a U.S. Navy Medical 
Board which was scheduled for February 
1999, as well as records from 
Charleston Naval Hospital, the VAMC in 
Columbia, South Carolina, and private 
medical records from Dr. S. Clay 
Miller.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.  If these 
records are unavailable or are 
duplicates of those already on file, 
that fact should be annotated in the 
claims folder.  Any additional 
available records should be associated 
with the claims folder.

2. Thereafter, the RO should review the 
evidence then of record and undertake 
any other development it deems 
necessary, including possibly 
scheduling an examination of the 
veteran's left eye.

3. After all indicated development has 
been completed, the RO should 
readjudicate the issue of entitlement 
to an increased rating for a left eye 
disability.  The RO should 
specifically consider the 
applicability of 38 C.F.R. § 4.84a, 
Diagnostic Codes 6009-6079, 6011, and 
6080 and 38 C.F.R. § 3.321 (b)(1) 
(1998).

4. If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished 
with a Supplemental Statement of the 
Case and given an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless he is 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 3 -


